Citation Nr: 0420171	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-19 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Cleveland (Oklahoma) Area Hospital on September 
26, 2000, and October 7, 2000.



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from November 2001 determinations by the 
Network Authorization Office (NAO) of the Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma, that the veteran was not entitlement to payment or 
reimbursement for the cost of private medical expenses 
incurred on September 26, 2000, and October 7, 2000.  The 
veteran subsequently appealed those decisions.  During that 
stage of the appeal, the NAO issued a Statement of the Case 
(SOC) in April 2002.  The veteran perfected his appeal with 
the submittal of a substantive appeal (VA Form 9) in 
September 2002.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses on 
September 26, 2000, and October 7, 2000.

2.  VA payment or reimbursement of the cost of the private 
medical care provided on September 26, 2000, and October 7, 
2000, was not authorized prior to the veteran undergoing that 
care.

3.  The veteran was not receiving medical services in a VA 
facility immediately prior to being admitted to the private 
facility on either date.

4.  The evidence establishes that the private medical care 
provided on September 26, 2000, and October 7, 2000, was not 
for, or adjunct to, a service-connected disability.

5.  The evidence establishes that the veteran was not a 
recipient of Department hospital, nursing home, or 
domiciliary care under the VA patient enrollment system 
within the 24-month period preceding the furnishing of the 
emergency treatment at a private facility on September 26, 
2000, or October 7, 2000.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on September 26, 2000, and 
October 7, 2000, reimbursement for such expenses is not 
warranted under the law.  38 U.S.C.A. § 1703 (West 2002); 38 
C.F.R. § 17.54 (2003).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on September 26, 2000, and October 
7, 2000, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000 through 17.008 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R. See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information: Scope and Applicability).

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the agency of original jurisdiction (AOJ), 
and notification as to evidentiary requirements.  The Board 
in this instance has carefully reviewed the claims file, to 
ascertain whether remand to the AOJ or other development is 
necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  Unlike many questions 
subject to appellate review, the issue of whether the 
appellant is entitled to reimbursement or payment of medical 
expenses, by its very nature, has an extremely narrow focus.  
The NAO, in the April 2002 SOC, set forth the law and facts 
in a fashion that clearly and adequately explained the basis 
for its decision.  The veteran has not submitted or made 
reference to any additional records that would tend to 
substantiate his claim.  Furthermore, the facts underlying 
this case do not appear to be in dispute.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could support the claim.  See VAOPGCPREC 5-
2004.

Entitlement to payment or reimbursement for medical expenses 
incurred at Cleveland (Oklahoma) Area Hospital on September 
26, 2000, and October 7, 2000

As noted, the veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred at a private 
facility (Cleveland Area Hospital) on September 26, 2000, and 
October 7, 2000.  The veteran contends essentially that 
reimbursement is warranted on the basis that he is otherwise 
unable to pay for the expenses incurred, and points out that 
he is currently in receipt of VA pension  and Social Security 
benefits.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002. See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on September 26, 2000, and October 7, 
2000.  The veteran has never asserted that such authorization 
was given, and there is no evidence of record suggesting that 
any such authorization was given.

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  In the instant case, 
unlike in Smith, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility.  Similar to the Smith case, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with, as a result of which proper 
authorization from VA was not obtained.

Likewise, there is nothing in the record to suggest that the 
VAMC personnel advised the facility that the veteran's 
medical bills would be paid for by VA. Furthermore, even if 
statements to that effect had been made, such statements 
would not constitute authorization for private 
hospitalization within the meaning of 38 U.S.C.A. § 1703(a).  
In this regard, the Board notes VAOPGCCONCL 1-95, at 8-9, 
which, in response to the question "Who has the authority to 
approve or authorize a request for private hospitalization at 
VA expense under 38 U.S.C.A. § 1703(a), and what type of 
action(s) is necessary to constitute prior authorization 
under 38 C.F.R. § 17.54?" stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), the Board finds that its reasoning, 
quoted above, is persuasive and clearly applies in the 
present matter.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses incurred on September 26, 2000, and 
October 7, 2000, from a VA employee with appropriate 
authority, namely the VAMC director or a VA clinic director.

Moreover, even if, under the provisions of 38 C.F.R. § 17.54, 
a qualifying telephone call was made by the appropriate 
authority, any authorization made would be of no consequence 
because the veteran would still not be entitled to 
reimbursement under 38 U.S.C.A. § 1703.  Under that section 
of the statute, VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C.A. § 
1703(a)(1)-(8).  However, in this case, there was no 
indication of any "contract" between VA and the private 
facility used by the veteran.

Furthermore, the applicable statutory provision, 38 U.S.C.A. 
§ 1703(a)(3), specifies that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA or other approved Government facility.  38 C.F.R. § 
17.52(a)(3).  However, by the express language of this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior or subsequent 
VA treatment of a disorder does not meet this criterion.  
Zimick v. West, 11 Vet. App. 45, 52 (1998).  In this case, 
the veteran is not shown to have been receiving medical 
services in a VA facility immediately prior to being admitted 
to the private facility in question.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on September 26, 
2000, and October 7, 2000, was not obtained pursuant to 38 
C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
stated that a "second avenue for potential relief for a 
veteran entitled to VA care forced to obtain treatment at a 
non-VA facility is 38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse...for the reasonable value of such care or 
services...for which such veterans have made payment.'"  Malone 
v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 
1728(a).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment...; and (3) [VA] or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical."  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2003) (formerly 38 
C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, service connection is in effect for malaria, 
rated as noncompensable.  The medical records dated on 
September 26, 2000, and October 7, 2000, however, show that 
treatment was sought for ear problems identified as otitis 
media.  Thus, the veteran was not treated for a service-
connected disability on September 26, 2000, or October 7, 
2000, nor was the condition for which he was treated shown to 
be either associated with, or aggravating, an adjudicated 
service-connected disability.  In short, one criterion 
(relating to a service-connected disability) for payment or 
reimbursement of unauthorized medical expenses under the 
regulation at 38 C.F.R. § 17.120, which implements the 
statute at 38 U.S.C.A. § 1728, has not been met.  

Inasmuch as all three criteria must be met, the failure to 
satisfy any one of them, as in this instance, renders 
irrelevant any inquiry into whether either or both of the 
other two criteria are satisfied.  On neither September 26, 
2000, nor October 7, 2000, was the veteran accorded treatment 
for a service-connected disability or for a medical problem 
shown to have been aggravating a service-connected 
disability.  Payment or reimbursement of unauthorized medical 
expenses cannot be authorized under 38 U.S.C.A. § 1728, as 
implemented at 38 C.F.R. § 17.120.

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725. 66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. §§ 17.1000 through 
17.1008 (2003).

In this case, the evidence does not demonstrate, nor has the 
veteran alleged otherwise, that he had been in receipt of 
medical care from VA during the 24-month period prior to his 
treatment at a private facility on September 26, 2000 (or 
October 7, 2000).  Under 38 U.S.C.A. § 1725, payment of 
medical expenses incurred on an emergent basis is only 
available for a claimant who is an "active Department health-
care participant."  This is defined as a veteran who is 
enrolled in the annual patient enrollment system and who was 
a recipient of Department hospital, nursing home, or 
domiciliary care under that system within the 24-month period 
preceding the furnishing of the emergency treatment at issue.  
Thus, because the veteran did not receive such care under the 
VA patient enrollment system within the 24-month period 
preceding his hospitalization on September 26, 2000 (or 
October 7, 2000), the Board concludes that he is not eligible 
for payment or reimbursement of medical expenses under 38 
U.S.C.A. § 1725.


While the veteran's contentions, the Board is bound by the 
law, and its decision is dictated by the relevant statutes 
and regulations.  The Board is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which has 
not been provided for by Congress."  Smith v. Derwinski, 2 
Vet. App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. § 
1725.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at Cleveland (Oklahoma) Area Hospital on September 
26, 2000, and October 7, 2000, is denied.


	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



